IN THE
                         TENTH COURT OF APPEALS

                                No. 10-20-00250-CV

    IN THE ESTATE OF MICHAEL LEE WIETZIKOSKI, DECEASED



                          From the 77th District Court
                           Limestone County, Texas
                            Trial Court No. 31,878-A


                         MEMORANDUM OPINION


      Appellants filed a motion to dismiss the appeal. Appellant indicates that the

parties have reached an agreement to settle their differences. Dismissal of this appeal

would not prevent a party from seeking relief to which it would otherwise be entitled.

The motion is granted, and the appeal is dismissed.




                                               JOHN E. NEILL
                                               Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Motion granted; appeal dismissed
Opinion delivered and filed March 31, 2021
[CV06]